DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/14/2018 and 8/21/2020 contain several foreign patent documents that have not been considered because they fail to comply with 37 CFR 1.98(a)(3)(i) for not including a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered (please see documents with strikethroughs).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations have been interpreted as follows:
A biasing member has been interpreted as a spring or a resilient seat as described on page 2, lines 1-5 of the instant specification and equivalents thereof
A rolling mechanism has been interpreted as a roll hand as described on page 14, lines 29-35 of the instant specification and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim limitation “the axial direction” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “an axial direction.” Therefore, claim 8 is rejected for its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5, 7, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (DE 667740; see machine translation).
Regarding claims 1 and 18, Edwards discloses a device for producing cigarettes (Paragraph 11) comprising a drum (6; see Fig. 1-2) comprising an axis about which the drum rotates (see Fig. 1; goes into and out of the drum) and an arm (6c; equivalent to a seat) with a flexibly arranged part (6b; equivalent to a plate) for carrying groups (1; equivalent to components of the tobacco industry products) attached via a pivot (6d) wherein the arm and flexibly arranged parts are pushed into the slots towards the axis of rotation (6a; see dashed lines in Fig. 1; Paragraph 18).
Regarding claims 2-3
Regarding claim 4-5 and 13, Edwards discloses the flexibly arranged parts (4b) are arranged so they are generally coplanar with the drum circumference (Paragraph 18), the flexibly arranged part extending along the axis (see Fig. 1; has a length extending into and out of the page).
Regarding claim 7, Edwards discloses three arms and flexibly arranged parts (see Fig. 1; equivalent to a second seat). 
Regarding claims 14-17, Edwards discloses the drum places union band (4; equivalent to a paper patch) around half the circumference of the group (1; see Fig. 2; equivalent to a rolling mechanism) and removes the group and union band to a roller (8a) (see Fig. 1; Paragraph 19) (the drum (6) functions as both a transfer drum and a rolling drum for the union band and the group). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (DE 667740; see machine translation) as applied to claim 4 above. 
Regarding claim 6, Edwards discloses the drum as discussed above with respect to claim 4, wherein the flexibly arranged parts (4b) are arranged so they are generally coplanar with the drum 
However, Edwards does not explicitly teach that the full length of each component is carried on the seat. 
It would have been obvious to one of ordinary skill in the art to have changed the length of the flexibly arranged part and/or the length of the groups since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (DE 667740; see machine translation) as applied to claims 1 and 7 above, and further in view of Cadieux et al. (US 2015/0291301).
Regarding claim 8, Edwards discloses the drum as discussed above with respect to claim 7 comprising multiple arms and flexibly arranged parts (see Fig. 1).
However, Edwards is silent as to the seat and the second seat are spaced apart from each other in a direction parallel with the axis of the drum.
Cadieux teaches a drum (100’) comprising two seats (115a) and (115b) aligned parallel to an axis of rotation of the drum (see Fig. 8)  that can carry two cartridge units instead of one (Paragraph 77). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drum of Edwards to include a second seat parallel to an axis of rotation of the drum as in Cadieux in order to obtain the predictable result of carrying two groups with the benefit of producing twice as many units when operating at the same speed (Cadieux; Paragraph 77). 
Regarding claim 9, Edwards discloses the drum as discussed above with respect to claim 1. 
However, Edwards is silent as to the seat comprises a surface having suction holes adapted to retain said components on the surface when suction is applied to the at least one whole during use. 
Cadieux further discloses the seat (115; see Fig. 7a) including one or more holes (130; Paragraph 66) may include or be connected to a channel (405) communicating with the hole for providing a vacuum force at the seat (Paragraph 71, 76).

Regarding claim 10, modified Cadieux further discloses a union band is placed around the circumference of the group (Paragraph 18).
Regarding the claim limitation “the suction holes are arranged are arranged to retain a paper patch,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the drum of modified Edwards is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claims 11-12, Edwards is silent as to the seat comprises a flute and at least one suction hole adapted to receive elongate components of the tobacco industry products.
Cadieux further teaches the seats (115) comprising flutes (105; see Fig. 4-5) sized and shaped to hold a cylindrical cartridge unit (Paragraph 77) and one or more holes (130; Fig. 4) may include or be connected to a channel (405) communicating with the hole for providing a vacuum force at the seat (Paragraph 71, 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexibly arranged part of Edwards to include a hole connected to a channel as in Cadieux in order to obtain the predictable result of selectively apply a vacuum force for retaining a group (Cadieux; Paragraph 76) which assist in holding the groups (Cadieux; Paragraph 36). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexibly arranged parts of Edwards to include flutes as in Cadieux in order to hold cylindrical units (Cadieux; Paragraph 77). One of ordinary skill in the art would appreciate that the curved shape of the flutes allows the seat to conform to the cylindrical surface of the group. Furthermore, such a modification would have involved a mere change in the shape of a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Esposti et al. (EP 3315032) teaches a drum comprising a levered support (10) hinged at one end (11) and having a flute (8a). However, Esposti’s effective filing date is after the effectively filed date of the instant application. 





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747